



























UPS DEFERRED COMPENSATION PLAN


As Amended and Restated
Effective January 1, 2012








--------------------------------------------------------------------------------






TABLE OF CONTENTS
                                        Page


ARTICLE I
DEFINITIONS
1
Section 1.1.
Account
1
Section 1.2.
ADP Refund
1
Section 1.3.
Base Monthly Salary
1
Section 1.4.
Beneficiary
1
Section 1.5.
Change in Control
1
Section 1.6.
Code
1
Section 1.7.
Committee
1
Section 1.8.
Company
2
Section 1.9.
Director
2
Section 1.10.
Director Fees
2
Section 1.11.
Enrollment Period
2
Section 1.12.
Eligible Employee
2
Section 1.13.
Employee
2
Section 1.14.
ERISA
2
Section 1.15.
MIP Award
2
Section 1.16.
Plan
2
Section 1.17.
Plan Year
2
Section 1.18.
Section 409A Guidance
2
Section 1.19.
Separates from Service or Separation from Service
2
Section 1.20.
UPS
2
 
 
 
ARTICLE II
PARTICIPATION AND DEFERRAL ELECTIONS
 
Section 2.1.
Eligible Employee Annual Deferral Elections
3
Section 2.2.
Director Initial Deferral Elections
3
Section 2.3.
Director Annual Deferral Elections
3
Section 2.4.
Form of Elections
3
 
 
 
ARTICLE III
ACCOUNT ADJUSMENTS
 
Section 3.1.
General
4
Section 3.2.
Deferrals
4
Section 3.3.
Phantom Investments
4
Section 3.4.
Phantom Investment Election
4
Section 3.5.
Phantom Investment Adjustments
4
Section 3.6.
Account Statements
4
 
 
 
ARTICLE IV
VESTING
 
 
 
 
ARTICLE V
DISTRIBUTIONS
5
Section 5.1.
Time of Distribution
5
(a)
Separation from Service
 
(b)
Death or Change in Control
 
Section 5.2.
Distribution Forms
5




--------------------------------------------------------------------------------





(a)
General
5
(b)
Default
5
(c)
Monthly Installments
5
(d)
Automatic Lump Sum Distribution
5
(e)
Changes in Distribution Elections
5
(f)
Death after Distributions Commence
 
Section 5.3.
Beneficiary
6
Section 5.4.
Payment Upon Income Inclusion Under Section 409A Guidance
6
Section 5.5.
Hardship Withdrawals
6
 
 
 
ARTICLE VI
NO FUND OBLIGATION
 
 
 
 
ARTICLE VII
COMPLIANCE WITH CODE SECTION 409A
 
 
 
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1.
Medium of Payment
7
Section 8.2.
Claims Procedure
7
Section 8.3.
Withholding
8
Section 8.4.
No Liability
8
Section 8.5.
Nonalienation of Benefits; Binding Effect
8
Section 8.6.
Plan Administration
8
Section 8.7.
Construction
8
Section 8.8.
No Contract of Employment
8
Section 8.9.
ERISA
8
Section 8.10.
Amendment and Termination
9






--------------------------------------------------------------------------------








UPS DEFERRED COMPENSATION PLAN


As Amended and Restated
Effective January 1, 2012




The primary purpose of this Plan is to assist United Parcel Service of America,
Inc. (“UPS”) and its subsidiaries in attracting and retaining employees of
exceptional ability by allowing a select group of management or
highly-compensated employees of UPS and certain of its subsidiaries and
affiliated companies to defer the payment of a portion of their compensation
that otherwise would become payable to them. The provisions of Articles I-VIII
below govern deferrals made on and after January 1, 2005. For the rules
governing deferrals made before January 1, 2005, see Exhibit A.
ARTICLE I
DEFINITIONS

Section 1.1.    Account     -- means the bookkeeping account maintained by or at
the direction of the Committee to show as of any date the benefit of each
Eligible Employee or Director attributable to deferrals made on and after
January 1, 2005. Separate subaccounts may be established and maintained as part
of an Eligible Employee’s or Director’s Account as the Committee deems necessary
or appropriate to administer this Plan.
Section 1.2.    ADP Refund -- means, for any Plan Year, the amount of excess
pre-tax contributions refunded to an Eligible Employee under the UPS Savings
Plan, excluding any earnings on such pre-tax contributions.
Section 1.3.    Base Monthly Salary -- means, for any Plan Year, that portion of
an Eligible Employee’s monthly or semi-monthly base salary for services to the
Company performed during such Plan Year that is payable in cash or cash
equivalents, before applying any salary reduction election under Section 2 of
this Plan or any other plan (including a Section 125 cafeteria plan, a
Section132(f) plan (providing qualified transportation fringe benefits) or a
Section 401(k) plan).
Section 1.4.    Beneficiary -- means the person or persons designated as such in
accordance with Section 5.3
Section 1.5.    Change in Control -- means a “change in control” of United
Parcel Service, Inc., as defined in the United Parcel Service, Inc. 2009 Omnibus
Incentive Compensation Plan, as amended from time to time, or in any successor
plan, that also constitutes a “change in control event” of United Parcel
Service, Inc. under the Section 409A Guidance.
Section 1.6.    Code -- means the Internal Revenue Code of 1986, as amended.
Section 1.7.    Committee -- means a committee appointed by the Salary Committee
of United Parcel Service, Inc.















--------------------------------------------------------------------------------





Section 1.8.    Company -- means UPS, United Parcel Service, Inc. and each
subsidiary of UPS that is designated by the Committee as a participating company
under this Plan.
Section 1.9.    Director -- means a non-employee director of United Parcel
Service, Inc.
Section 1.10.    Director Fees -- means the cash retainer (including committee
retainers) payable quarterly to a Director.
Section 1.11.    Enrollment Period -- means an annual enrollment period
established by the Committee in advance of each Plan Year.
Section 1.12.    Eligible Employee -- means, for each Plan Year, each officer or
other key management Employee of the Company who has been designated by the
Committee to participate in the Plan for such Plan Year and who, as of the first
day of the Enrollment Period for such Plan Year, (1) is a region department
manager at the Company or has managerial responsibilities at the Company equal
or greater to those of a region department manager, (2) is eligible to
participate in the UPS Savings Plan and (3) is not domiciled in Puerto Rico.
Section 1.13.    Employee -- means an employee of a Company.
Section 1.14.    ERISA -- means the Employee Retirement Income Security Act of
1974, as amended.
Section 1.15.    MIP Award -- means, for any Plan Year, that portion of an
Eligible Employee’s compensation for services to the Company performed during
such Plan Year that is classified on the Company’s payroll system as a
management incentive award granted under the United Parcel Service, Inc.
Incentive Compensation Plan and that is payable in cash or cash equivalents,
before applying any salary reduction election under Section 2 of this Plan or
any other plan (including a Section 125 cafeteria plan, a Section132(f) plan
(providing qualified transportation fringe benefits) or a Section 401(k) plan).
Section 1.16.    Plan -- means this UPS Deferred Compensation Plan, as amended
and restated effective January 1, 2012.
Section 1.17.    Plan Year -- means the calendar year.
Section 1.18.    Section 409A Guidance -- means Section 409A of the Code and the
regulations and other binding guidance thereunder.
Section 1.19.    Separates from Service or Separation from Service -- means the
termination of employment or service with the Company (other than by reason of
death) in such a manner as to constitute a “separation from service” within the
meaning of the Section 409A Guidance. For example, a “separation from service”
would occur for purposes of the Section 409A Guidance if the facts and
circumstances indicate that the Company and the Eligible Employee or Director
reasonably anticipate that no further services would be performed after a
certain date or that the level of bona fide services the Eligible Employee or
Director would perform after such date (whether as an employee or independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36-month
period (or the full period of services to the Company if the Eligible Employee
or Director has been employed or served as a Director less than 36 months.) As a
further example, the termination of an Eligible Employee’s employment with the
Company would generally constitute a Separation from Service notwithstanding
that such individual first begins to serve as a Director following such
termination.
Section 1.20.    UPS -- means United Parcel Service of America, Inc.






2

--------------------------------------------------------------------------------





ARTICLE II    

PARTICIPATION AND DEFERRAL ELECTIONS

Section 2.1.    Eligible Employee Annual Deferral Elections. An Eligible
Employee shall have the right during each Enrollment Period to defer up to 35
percent of his or her Base Monthly Salary and up to 100 percent of his or her
MIP Award payable for services to be performed by the Eligible Employee for a
Company in the following Plan Year. In addition, an Eligible Employee shall have
the right during each Enrollment Period to defer up to 100% of his or her ADP
Refund attributable to services to be performed in and nondiscrimination testing
with respect to the UPS Savings Plan for the following Plan Year. No deferral
election may reduce an Eligible Employee’s compensation below an amount
necessary to satisfy applicable employment and income tax withholding
requirements. An Eligible Employee may revoke his or her election at any time
during the Enrollment Period, but any such election that is not revoked by the
end of the Enrollment Period shall be irrevocable at the end of the Enrollment
Period.
Section 2.2.    Director Initial Deferral Elections. Upon his initial election
as a Director, such Director shall have the right at any time before the end of
the 30-day period immediately following the effective date of his or her
election to the Board to defer up to 100% of his or her Director Fees payable
for services to be performed after the end of such 30-day period and through the
end of the Plan Year that includes the last day of such 30-day period. A
Director may revoke his or her election at any time before the end of such
30-day period, but any such election that is not revoked by the end of such
30-day period shall be irrevocable immediately following the end of such 30-day
period and shall remain irrevocable through the end of the Plan Year which
includes the last day of such 30-day period.
Section 2.3.    Director Annual Deferral Election. Each Director shall have the
right during each Enrollment Period to defer up to 100% of his or her Director
Fees payable for services to be performed by the Director in the following Plan
Year. A Director may revoke his or her election at any time during the
Enrollment Period, but any such election that is not revoked by the end of the
Enrollment Period shall be irrevocable immediately following the end of the
Enrollment Period.
Section 2.4.    Form of Elections. Any deferral election shall be made in the
form and manner provided by the Committee for this purpose and in accordance
with such other rules and procedures as may be established from time to time by
the Committee.
























3

--------------------------------------------------------------------------------





ARTICLE III    
ACCOUNT ADJUSTMENTS

Section 3.1.    General. An Eligible Employee’s or Director’s benefit under this
Plan shall be based entirely on the dollar value credited to his or her Account
at any time, which will depend upon the amount deferred under Article II and the
phantom investment adjustments made in accordance with this Article III.
Section 3.2.    Deferrals. Amounts deferred by an Eligible Employee or Director
shall be credited to his or to her Account as soon as practicable after the date
that such compensation otherwise would have been payable to the Eligible
Employee or Director if no election had been made under Article II.
Section 3.3.    Phantom Investments. The Committee from time to time shall
select one or more investment funds that will serve as hypothetical investment
options for the deferrals credited to an Account (“phantom investment funds”).
The Committee may establish limits on the portion of an Account that may be
invested hypothetically in any phantom investment fund or in any combination of
phantom investment funds.
Section 3.4.    Phantom Investment Election. Each Eligible Employee and Director
shall elect pursuant to procedures established by the Committee to treat the
amounts credited to his or her Account as if they were invested in one or more
phantom investment funds (a “phantom investment election”). An Eligible Employee
or Director may change his or her phantom investment elections in accordance
with the Committee’s procedures. A phantom investment election shall be
effective only if made in accordance with the Committee’s procedures.
Section 3.5.    Phantom Investment Adjustments. The Committee (or a record
keeper selected by the Committee) shall cause the Eligible Employee’s or
Director’s Account to be adjusted from time to time for earnings or losses and
any commissions or other expenses of investments as if the balance credited to
the Account were invested in accordance with the Eligible Employee’s or
Director’s phantom investment elections. In addition, each Account may be
debited with a proportionate share of any administrative or other expenses of
maintaining the Plan. Such adjustments shall be made until his or her Account is
distributed in full under Article V.
Section 3.6.    Account Statements. At least once each Plan Year, the Committee
(or a record keeper selected by the Committee) will provide each Eligible
Employee and Director with a statement of his or her Account, showing the amount
of deferrals, phantom investment performance and expenses credited or debited to
the Account since the prior statement.


ARTICLE IV    
VESTING

An Eligible Employee or Director shall be 100% vested at all times in his or her
Account.












4

--------------------------------------------------------------------------------





ARTICLE V    
DISTRIBUTIONS

Section 5.1.    Time of Distribution. Distribution of an Eligible Employee’s or
Director’s Account will be made upon the earliest of (1) the Eligible Employee’s
or Director’s Separation from Service, (2) a Change in Control, or (3) the
Eligible Employee’s or Director’s death.
(a)    Separation from Service. If a distribution is made as a result of the
Eligible Employee’s or Director’s Separation from Service, it will be made or
commence on the first day of the calendar month that is 6 months following the
Separation from Service.
(b)    Death or Change in Control. If a distribution is made as a result of the
death of an Eligible Employee or Director or a Change in Control, it will be
made or commence as soon as administratively possible, but in no event later
than 90 days following the date the Committee learns of the Participant’s death
or the date of the Change in Control (as applicable).
Section 5.2.    Distribution Forms.
(a)    General. At the same time as an Eligible Employee or Director makes a
deferral election under Article II, he or she shall elect, pursuant to Section
5.2, the form in which such distribution will be made. An Eligible Employee or
Director may elect that his or her Account be distributed in a lump sum or in
monthly installments over 3, 5, 7, or 10 years. Each installment distribution
option will be paid on a calendar monthly basis.
(b)    Default. If an Eligible Employee or Director fails to make an election as
to the form of distribution of his or her Account, his or her distribution will
be made in a lump sum.
(c)    Monthly Installments. The amount of any monthly installment distributable
under this Section 5.2 shall be computed by dividing the portion of the Eligible
Employee’s or Director’s Account to be distributed in installments by the number
of installments remaining before such installment has been paid.
(d)    Automatic Lump Sum Distribution. Notwithstanding any contrary provision
of this Plan, if the balance in the Eligible Employee’s or Director’s Account on
the date he or she becomes eligible for a distribution is less than the Code
Section 402(g) deferral limit in effect on such date, his or her distribution
automatically will be made in a lump sum regardless of any distribution election
in effect under Section 5.2(a).
(e)    Changes in Distribution Elections. An Eligible Employee’s or Director’s
election as to the form in which his or her distribution will be made shall be
irrevocable; provided, however, that the elections made by a former Employee who
is elected as a Director with respect to amounts deferred while he or she was an
Employee shall not have any effect on his or her elections as a Director and he
or she shall have the right at the same time he or she makes a deferral election
under Article II to elect the form in which the distribution of his or her
Director Fees shall be paid.


5

--------------------------------------------------------------------------------





(f)    Death After Distributions Commence. If an Eligible Employee or Director
dies after distributions have commenced, the balance, if any, of his or her
Account will continue to be distributed in accordance with the Eligible
Employee’s or Director’s distribution form election made under Section 5.2.
Section 5.3.    Beneficiary. An Eligible Employee or Director shall designate
(in the form and manner provided by the Committee for this purpose) a person, or
more than one person, as his or her Beneficiary to receive the balance credited
to his or her Account in the event of his or her death. Any Beneficiary
designation in effect with respect to an Eligible Employee’s or Director’s
deferrals made before January 1, 2005 shall be treated as the Beneficiary
designation for the Eligible Employee’s or Director’s deferrals made on and
after January 1, 2005. An Eligible Employee or Director may change his or her
Beneficiary designation at any time. If no Beneficiary designation is in effect
on the date an Eligible Employee or Director dies or if no designated
Beneficiary survives the Eligible Employee or Director, the Eligible Employee’s
or Director’s estate automatically shall be treated as his or her Beneficiary
under this Plan.
Section 5.4.    Payment Upon Income Inclusion Under Section 409A Guidance.
Notwithstanding the provisions of Section 5.1, to the extent permitted by the
Section 409A Guidance, the Committee, in its discretion, may accelerate the time
or schedule of a payment under the Plan at any time the Plan fails to meet the
requirements of the Section 409A Guidance, and such payment shall not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of the Section 409A Guidance.
Section 5.5.    Hardship Withdrawals. The Committee shall have the power in its
discretion to distribute all or a portion of an Eligible Employee’s or
Director’s Account in a lump sum as soon as administratively possible, but in no
event later than 90 days following the date the Eligible Employee or Director,
in the judgment of the Committee, experiences an unforeseeable emergency. An
“unforeseeable emergency” is a severe financial hardship to the Eligible
Employee or Director resulting from an illness or accident of the Eligible
Employee or Director or his or her spouse or Beneficiary or dependent (as
defined in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Eligible Employee’s or Director’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Eligible Employee or Director. The
Committee shall have the authority to require such evidence as it deems
necessary to determine if, and to what extent, a distribution is warranted.
Notwithstanding the foregoing, no distribution may be made to the extent that
such emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Eligible Employee’s or Director’s
assets (to the extent such liquidation would not cause severe financial
hardship), or by cessation of deferrals under the Plan.


6

--------------------------------------------------------------------------------





ARTICLE VI    
NO FUNDING OBLIGATION

The obligation of a Company to make any distributions under this Plan shall be
unfunded and unsecured. All distributions to, or on behalf of, an Eligible
Employee or Director shall be made from the general assets of the applicable
Company. Any claim by an Eligible Employee, Director or Beneficiary against a
Company for any distribution under this Plan shall be treated the same as a
claim of any general and unsecured creditor of UPS or of any other Company by
whom the Eligible Employee was employed. Notwithstanding the foregoing, UPS may,
in its discretion, establish one or more irrevocable grantor trusts for the
purpose of funding all or part of its obligations under this Plan; provided,
however, that the terms of any such trusts require that the assets thereof
remain subject to the claims of UPS’s and the other Company’s judgment creditors
and are non-assignable and non-alienable by any Eligible Employee, Director or
Beneficiary prior to distribution thereof.


ARTICLE VII    
COMPLIANCE WITH CODE SECTION 409A

UPS intends that this Plan meet the requirements of the Section 409A Guidance
and be operated in accordance with such Section 409A Guidance so that
compensation deferred under this Plan (and applicable investment earnings) shall
not be included in income under Section 409A of the Code. Any ambiguities in
this Plan shall be construed to effect the intent as described in this Article
VII. If any provision of this Plan is found to be in violation of the Section
409A Guidance, then such provision shall be deemed to be modified or restricted
to the extent and in the manner necessary to render such provision in conformity
with the Section 409A Guidance, or shall be deemed excised from this Plan, and
this Plan shall be construed and enforced to the maximum extent permitted by the
Section 409A Guidance as if such provision had been originally incorporated in
this Plan as so modified or restricted, or as if such provision had not
originally been incorporated in this Plan, as the case may be. In addition, an
Eligible Employee’s or Director’s right to a series of installment payments
under this Plan shall be treated as a right to a series of separate payments for
purposes of the Section 409A Guidance.
ARTICLE VIII    
MISCELLANEOUS

Section 8.1.    Medium of Payment. All distributions under this Plan shall be
made in cash or cash equivalents.
Section 8.2.    Claims Procedure. Any claim for a benefit under this Plan shall
be filed and resolved in accordance with the claims procedure provided under the
UPS Savings Plan, which procedure hereby is incorporated in this Plan by
reference, except that (a) the Committee of this Plan shall be the entity with
whom a claim for review should be filed under this Plan and (b) the Committee
has absolute discretion to resolve any claims under this Plan.










7

--------------------------------------------------------------------------------





Section 8.3.    Withholding. The Company may take whatever action that the
Company deems appropriate to satisfy applicable federal, state and local income
tax withholding requirements that the Company determines applicable under this
Plan.
Section 8.4.    No Liability. No Eligible Employee or Director and no
Beneficiary shall have the right to look to, or have any claim whatsoever
against, any officer, director, employee or agent of the Company in his or her
individual capacity for the distribution of any Account.
Section 8.5.    Nonalienation of Benefits; Binding Effect. No benefit or payment
under this Plan shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, levy or charge, and any attempt
so to anticipate, alienate, sell, transfer, assign, pledge, encumber, levy upon
or charge the same shall be void. The provisions of this Plan shall be binding
on each Eligible Employee, Director and Beneficiary and on the Company and any
successor to substantially all of the business of the Company.
Section 8.6.    Plan Administration. The Committee shall be the administrator of
this Plan, and the Committee has the exclusive responsibility and complete
discretionary authority to control the operation, management and administration
of this Plan, with all powers necessary to enable it properly to carry out those
responsibilities, including (but not limited to) the power to construe this
Plan, to determine eligibility for benefits, to settle disputed claims and to
resolve all administrative, interpretive, operational, equitable and other
questions that arise under this Plan; provided, however, that any exercise of
discretion with respect to a Director shall be made or ratified by the
Compensation Committee of the Board. The decisions of the Committee on all
matters within the scope of its authority shall be final and binding. To the
extent a discretionary power or responsibility under this Plan is expressly
assigned to a person by the Committee, that person will have complete
discretionary authority to carry out that power or responsibility and that
person’s decisions on all matters within the scope of that person’s authority
will be final and binding.
Section 8.7.    Construction. This Plan shall be construed in accordance with
the laws of the State of Georgia. Headings and subheadings have been added only
for convenience of reference and shall have no substantive effect whatsoever.
All references to the singular shall include the plural and all references to
the plural shall include the singular.
Section 8.8.    No Contract of Employment. Nothing contained in this Plan shall
be construed as a contract of employment between the Company and an Eligible
Employee, as a right of any Eligible Employee to be continued in the employment
of the Company, or as a limitation of the right of the Company to discharge an
Eligible Employee with or without cause at any time.
Section 8.9.    ERISA. UPS intends that this Plan come within the various
exceptions and exemptions to ERISA for a plan maintained for a “select group of
management or highly compensated employees” as described in Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Any ambiguities in this Plan shall be
construed to affect the intent as described in this Section 8.9.














8

--------------------------------------------------------------------------------





Section 8.10.    Amendment and Termination. The Board of Directors of UPS shall
have the right to amend this Plan from time to time, to terminate this Plan at
any time, and to accelerate the distribution of Account balances under this Plan
upon termination to the extent permissible under the Section 409A Guidance;
provided, however, that (a) the balance credited to each Account immediately
after any such amendment or termination shall be no less than the balance
credited to such Account immediately before such amendment or termination (as
adjusted for phantom investment fund performance), (b) except to conform to the
requirements of the Section 409A Guidance, no amendment or termination shall
adversely affect an Eligible Employee’s or Director’s or his or her
Beneficiary’s right to the distribution of the Account, and (c) any amendment
that would affect a Director or a member of the UPS Management Committee must be
approved or ratified by the Compensation Committee of the Board of Directors of
United Parcel Service, Inc.
IN WITNESS WHEREOF, United Parcel Service of America, Inc. has caused this Plan
document to be executed this 19th day of December, 2011.
ATTEST:
UNITED PARCEL SERVICE OF AMERICA, INC.


/S/ TERI P. MCCLURE
/S/ D. SCOTT DAVIS
By: Teri P. McClure
By: D. Scott Davis







9